20200143
                                                                                    FILED
                                                                            IN THE OFFICE OF THE
                                                                         CLERK OF SUPREME COURT
                                                                             NOVEMBER 19, 2020
                                                                          STATE OF NORTH DAKOTA
                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 238

James Ryan Burden,                                 Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20200143

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.

Thomas A. Gehrz, Assistant State’s Attorney, Grand Forks, ND, for respondent
and appellee.
                              Burden v. State
                               No. 20200143

Per Curiam.

[¶1] James Ryan Burden appeals from an order denying his application for
post-conviction relief following an evidentiary hearing. Burden was charged
with luring minors by computer or other electronic means, a class B felony.
Burden pleaded guilty under a plea agreement to an amended misdemeanor
charge for contributing to the deprivation or delinquency of a minor on March
16, 2017. On appeal, Burden argues he received ineffective assistance of
counsel when his attorney advised him to waive his preliminary hearing.

[¶2] A defendant must demonstrate both deficient representation by counsel
and prejudice caused by the deficient representation to succeed in a post-
conviction relief action. Woehlhoff v. State, 487 N.W.2d 16, 17 (N.D. 1992);
Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). The district court
found that Burden had not established prejudice.

[¶3] We conclude the district court’s findings regarding Burden’s failure to
establish prejudice are not clearly erroneous. “Courts need not address both
prongs of the Strickland test, and if a court can resolve the case by
addressing only one prong it is encouraged to do so.” Osier v. State, 2014 ND
41, ¶ 11, 843 N.W.2d 277. The court did not err in denying Burden’s
application for post-conviction relief, and we summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶4] Daniel J. Crothers, Acting C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers
     Dann E. Greenwood, D.J.


[¶5] The Honorable Dann E. Greenwood, D.J., sitting in place of Jenson, C.J.,
disqualified.




                                       1